The only question presented for consideration in this case which has not been decided adversely to appellant in the opinion in the case of Sun City Holding Company vs. Schoenfield, 97 Fla. 777, 122 So. 252, is that of the sufficiency of the evidence to sustain the decree of the chancellor. The record discloses ample substantial evidence to support the decree. The decree should be affirmed. It is so ordered.
Affirmed.
ELLIS AND BROWN, J.J., concur. *Page 536 
WHITFIELD, P.J., AND TERRELL AND DAVIS, J.J., concur in the opinion and judgment.